Citation Nr: 0736328	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-35 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the character of the appellant's discharge from his 
September 1968 to September 1970 period of active duty is a 
bar to entitlement to Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The appellant had active service from September 1968 to 
September 1970, for which he received a discharge Under Other 
Than Honorable Conditions (UOTHC).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 administrative decision of 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
the appellant's character of service was a bar to VA 
benefits.  In August 2006, the Board remanded the appeal for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the above remand, the Board requested that the RO/AMC 
adjudicate the claim under the applicable criteria of 38 
C.F.R. § 3.12(d)(4) (2007) for willful and persistent 
misconduct.  The August 2007 supplemental statement of the 
case (SSOC), however, does not reflect that the claim was 
adjudicated under the above criteria.  Rather, the SSOC notes 
only that the newly received personnel records were 
duplicates of those considered and that the denial was 
confirmed and continued.  No adjudication of the claim under 
the willful and persistent misconduct provisions was 
provided.

The RO/AMC and the appellant are advised that the Board is 
obligated by law to ensure that the RO/AMC complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  Compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the appeal must be remanded for compliance 
with the August 2006 Board remand.

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim under the criteria of 
38 C.F.R. § 3.12(d)(4) for willful and 
persistent misconduct.  If the benefit 
sought on appeal remains denied, the 
appellant should be issued a supplemental 
statement of the case and given an 
opportunity to respond before the case is 
returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


